I am not satisfied that a finding of the trial court to the effect that the Daily deed was delivered could properly be held to be without sufficient support in the evidence. The finding actually made, however, was that such deed was not delivered, and as shown in the opinion, this finding has ample support in the evidence. In all respects other than the intimation that a finding to the contrary could not have been sustained by an appellate court, I concur in the opinion and in the judgment.
Wilbur, J., concurred.
Rehearing denied.
All the Justices concurred, except Melvin, J., who was absent. *Page 584